Name: Commission Regulation (EC) No 2955/94 of 5 December 1994 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  documentation;  agricultural activity
 Date Published: nan

 6. 12. 94 Official Journal of the European Communities No L 312/5 COMMISSION REGULATION (EC) No 2955/94 of 5 December 1994 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products Whereas since the entry into force of the Interim Agree ­ ment on trade and customs union between the Commu ­ nity and San Marino Q the territory of that State no longer forms part of the customs territory of the Commu ­ nity ; whereas it follows from Articles 1 , 5 and 7 of that Agreement that prices for agricultural products are at the same level within the customs union and that there is, therefore, no economic justification for granting export refunds on agricultural products from the Twelve consigned to San Marino ; Whereas for reasons of legal certainty it should be expressly stipulated that Community agricultural products intended for San Marino are exempt from the payment of export refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 17 thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Having regard to council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, and to the corresponding provisions of the other Regulations on general rules on the granting of export refunds on agricultural products, Whereas Article 18 of Commission Regulation (EEC) No 3665/87 (*), as last amended by Regulation (EC) No 1 829/94 (6), provides for approval by the Commission of the control and supervisory agencies authorized to issue certificates of arrival at the destination of agricultural products in third countries ; Whereas, in the field of proof of arrival at destination, a Community approval system is by its very nature more cumbersome and less flexible than a system based on national approval, in particular in the event of total or partial withdrawal of the authorization of a supervisory agency for specific geographical areas and/or periods ; whereas the approval of control and supervisory agencies at Community level will not produce any considerable progress given the fact that the Member States are best placed to judge whether a control and supervisory agency may be approved ; Whereas it is in the Community's interest to apply suffi ­ ciently precise guidelines for approval of control and supervisory agencies ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3665/87 is hereby amended as follows : 1 . Article 1 8 is amended as follows :  paragraph 1 (b) is replaced by the following : '(b) a certificate of unloading and release for consumption drawn up by an international control and supervisory agency approved by a Member State . The date and number of the customs document of release for consumption must appear on the certificate concerned.',  paragraph 2 (c) is replaced by the following : '(c) a certificate of unloading drawn up by an inter ­ national control and supervisory agency approved by a Member State, certifying also (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 298 , 19 . 11 . 1994, p. 1 . (3) OJ No L 155, 3 . 7 . 1968 , p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6 . 0 OJ No L 351 , 14. 12 . 1987, p. 1 . (6) OJ No L 191 , 27 . 7 . 1994, p. 5. 0 OJ No L 359, 9 . 12 . 1992, p. 13 . No L 312/6 Official Journal of the European Communities 6. 12. 94 that the product has left the port zone or at least that, to its knowledge, the product has not subsequently been loaded for re-export  paragraph 5 is deleted. 2. Article 44 is amended as follows :  the single paragraph is numbered paragraph 1 ,  the following paragraph 2 is added : '2. Agricultural products intended for San Marino shall not be regarded as exported for the purpose of the provisions on the payment of export refunds.' Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1994. For the Commission Rene STEICHEN Member of the Commission